

117 HR 3741 IH: To authorize the President to award the Purple Heart to Louis Boria, Jr., for injuries incurred during World War II and the Korean War while a member of the Marine Corps.
U.S. House of Representatives
2021-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



V117th CONGRESS1st SessionH. R. 3741IN THE HOUSE OF REPRESENTATIVESJune 4, 2021Mr. Soto introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo authorize the President to award the Purple Heart to Louis Boria, Jr., for injuries incurred during World War II and the Korean War while a member of the Marine Corps.1.Authorization to award the Purple Heart to Louis Boria, Jr., for injuries incurred during World War II and the Korean War while a member of the Marine CorpsNotwithstanding the criteria in section 1 of Executive Order 11016, the President is authorized to award the Purple Heart to Louis Boria, Jr., for injuries incurred during World War II and the Korean War while a member of the Marine Corps.